        Case 1:19-cv-00063-JCG Document 89      Filed 06/11/21   Page 1 of 27



               UNITED STATES COURT OF INTERNATIONAL TRADE

NTSF SEAFOODS JOINT STOCK
COMPANY and VINH QUANG FISHERIES
CORPORATION,
                                                 Before: Jennifer Choe-Groves, Judge
                              Plaintiffs,

                     v.                          Ct. No. 19-00063

UNITED STATES,                                   NON-CONFIDENTIAL VERSION

                              Defendant,
                                                 Confidential information has been
        and,                                     redacted at pages 10-11, and 13-15.

CATFISH FARMERS OF AMERICA, ET
AL.,

                              Defendant­
                              Intervenors.


       PLAINTIFFS' RESPONSE TO COMMENTS ON REMAND RESULTS OF
  DEFENDANT-INTERVENORS CATFISH FARMERS OF AMERICA, ET AL.

                                     Robert G. Gosselink
                                     Jonathan M. Freed
                                     Kenneth N. Hammer
                                     TRADE PACIFIC PLLC
                                     700 Pennsylvania Avenue, SE, Suite 500
                                     Washington, DC 20003
                                     (202) 223-3760
                                     Counsel to Plaintiffs NTSF Seafoods Joint Stock
                                     Company and Vinh Qyang Fisheries Corporation
       Dated: June 11, 2021
           Case 1:19-cv-00063-JCG Document 89                           Filed 06/11/21          Page 2 of 27
                                                                     NON-CONFIDENTIAL VERSION

                                                TABLE OF CONTENTS


TABLE OF AUTHORITIES .......................................................................................... ii

I. INTRODUCTION ..................................................................................................... 1
II. ARGUMENT .............................................................................................................. 3
         A. COMMERCE'S DETERMINATION TO GRANT NTSF A
              BYPRODUCT OFFSET FOR FISH OIL AND FISH MEAL SOLD
              DURING THE PERIOD OF REVIEW IS SUPPORTED BY
              SUBSTANTIAL EVIDENCE ........................................................................ 4

                   1. Commerce's Practice Does Not Require A Complete Reconciliation of
                       Head and Bone Inputs to Fish Meal and Oil Outputs ............................ 5

                   2. Commerce's Conclusion That NTSF Reliably Reported the Qyantities
                       of Fish Oil and Fish Meal Byproducts Produced and Sold During the
                       Period of Review is Supported by Substantial Evidence ........................ 10

         B. COMMERCE'S SELECTION OF INDONESIAN IMPORT DATA TO
              VALUE NTSF'S FISH OIL AND FISH MEAL BYPRODUCTS IS
              SUPPORTED BY SUBSTANTIAL EVIDENCE ...................................... 17

III.CONCLUSION ......................................................................................................... 22




                                                              1
           Case 1:19-cv-00063-JCG Document 89                                  Filed 06/11/21             Page 3 of 27
                                                                           NON-CONFIDENTIAL VERSION




                                             TABLE OF AUTHORITIES

Judicial Decisions


NTSF Seafoods joint Stock Company and Vinh Quang Fisheries Corporation v. United States,
44 CIT_, 487 F. Supp. 3d 1310 (2020) .............................................................................. 2, 4

Mid Continent Nail Corp. v. United States, 34 CIT 498 (2010) ........................................... 7

Administrative Determinations


Certain Frozen Fish Fillets from the Socialist Republic of Vietnam, 84 Fed. Reg. 18,007
(Dep't Commerce Apr. 29, 2019) ............................................................................................... 2

Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Issues and Decision
Memorandum for the Final Results of the Fourteenth Antidumping Duty Administrative
Review: 2016-2017" (Apr. 19, 2019) .............................................................................. 2, 4

Wooden Bedroom Furniture from the People's Republic of China, 73 Fed. Reg. 49,162 (Dep't
Commerce Aug. 20, 2008), and accompanying Issues and Decision Memorandum for
the Final Results of Antidumping Duty Administrative Review and New Shipper Review
ofWooden Bedroom Furniture from the People's Republic of China, A-570-890, (Aug.
11, 2008) .............................................................................................................................. 6

Polyethylene Terephthalate Film, Sheet, and Strip from the People's Republic of China, 78 Fed.
Reg. 35,245 (Dep't Commerce June 12, 2013), and accompanying Issues and Decision
Memorandum for the Final Results of the 2010 - 2011 Administrative Review, A-570-
924, Gune 5, 2013) ............................................................................................................... 6




                                                                    11
        Case 1:19-cv-00063-JCG Document 89              Filed 06/11/21     Page 4 of 27
                                                     NON-CONFIDENTIAL VERSION

     RESPONSE TO COMMENTS IN OPPOSITION TO REMAND RESULTS OF
     DEFENDANT-INTERVENORS CATFISH FARMERS OF AMERICA, ET AL.

I.     INTRODUCTION

       On behalf of Plaintiffs NTSF Seafoods Joint Stock Company ("NTSF") and Vinh


Qbiang Fisheries Joint Stock Company, we respectfully submit this response to the comments on


the U.S. Department of Commerce's ("Commerce") Final Results of Redetermination Pursuant


to Court Remand, NTSF Seafoods Joint Stock Company and Vinh Quang Fisheries Corporation v.


United States, Court No. 19-00063, Slip Op. 20-180 (CIT December 21, 2020) filed by


Defendant Intervenors Catfish Farmers of America, Alabama Catfish Inc., America's Catch,


Consolidated Catfish Companies LLC, Delta Pride Catfish, Inc., Guidry's Catfish, Inc.,


Heartland Catfish Company, Magnolia Processing, Inc., and Simmons Farm Raised Catfish,


Inc. (collectively "CFA"). See Def.-Intervenors' Comments Opp'n Remand Results


(Confidential Version), ECF No. 83, May 11, 2021 ("CFA Cmts. Opp'n"); see also Final Results


of Redetermination Pursuant to Court Remand, NTSF Seafoods joint Stock Company and Vinh


Quang Fisheries Corporation v. United States, Court No. 19-00063, Slip Op. 20-180 (CIT


December 21, 2020), ECF No. 78-1, Mar. 23, 2021 ("Remand Results"). The Remand Results


cover an appeal of Commerce's final results in the fourteenth administrative review of the


                                                1
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21     Page 5 of 27
                                                       NON-CONFIDENTIAL VERSION

antidumping duty order on Certain Frozen Fish Fillets from the Socialist Republic of Vietnam, 84


Fed. Reg. 18,007 (Dep't Commerce Apr. 29, 2019) (final results, and final results of no


shipments of the antidumping duty administrative review; 2016-2017) ("Final Results"), and


accompanying Memorandum to Jeffrey I. Kessler, Assistant Secretary for Enforcement and


Compliance, re: "Certain Frozen Fish Fillets from the Socialist Republic of Vietnam: Issues and


Decision Memorandum for the Final Results of the Fourteenth Antidumping Duty


Administrative Review: 2016-2017" (Apr. 19, 2019) ("Final Decision Memo").


       On December 21, 2020, the Court remanded Commerce's denial of byproduct offsets for


NTSF's sales of fish oil and fish meal in light of potentially contradictory evidence on the record


that may appear to show that NTSF sold fish oil and fish meal byproducts during the period of


review ("POR"). NTSF Seafoods joint Stock Company and Vinh Quang Fisheries Corporation v.


United States, 44 CIT_,_, 487 F. Supp. 3d 1310, 1323 (2020) ("Remand Order'). The Court


remanded the Final Results for Commerce to "explain its analysis of the record evidence cited by


NTSF or otherwise change its determination." Id.


        CFA objects to Commerce's determination, after remand, to grant NTSF a byproduct


offset as unsupported by substantial evidence because it argues that: (1) NTSF did not reconcile



                                                 2
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21      Page 6 of 27
                                                       NON-CONFIDENTIAL VERSION

the quantities of fish head and bone inputs to its sales of fish meal and fish oil byproduct outputs,


see CFA Cmts. Opp'n 4-10; and (2) Commerce unreasonably selected Indonesian import data


published in the Global Trade Atlas ("GTA") as the best available surrogate value ("SV'')


information to value NTSF's fish meal and fish oil byproducts. Id. at 13; see also Remand Results


6 (adjusting NTSF's margin calculation to reflect fish meal and fish oil byproduct offsets for the


last three months of the POR). For the reasons discussed below, the Remand Results comply


with the Court's instructions and are supported by substantial evidence.


IL     ARGUMENT

       For the reasons discussed in further details below, Plaintiffs concur with the comments of


Defendant United States, also filed today, responding to the objections of CFA to the Remand


Results with regard to Commerce's determinations to: (1) grant NTSF a byproduct offset for fish


oil and fish meal sold during the POR; and (2) calculate the SV ofNTSF's fish oil and fish meal


byproducts based on Indonesian import data under harmonized tariff schedule ("HTS")


subheading 2301.20.20 (which covers "Flours, meals and pellets, of fish, with a protein content


of 60% or more by weight") and 1504.20.90 (which covers "Fats and oils and their fractions, of


fish, other than liver oils: Other"), respectively. Commerce's Remand Results likewise comply




                                                  3
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 7 of 27
                                                      NON-CONFIDENTIAL VERSION

with the Court's order to consider evidence highlighted by NTSF regarding fish oil and fish


meal sales during the last three months of the POR. Remand Order, 44 CIT at_, 487 F. Supp.


3d at 1323.


       A.      COMMERCE'S DETERMINATION TO GRANT NTSF A
               BYPRODUCT OFFSET FOR FISH OIL AND FISH MEAL SOLD
               DURING THE PERIOD OF REVIEW IS SUPPORTED BY
               SUBSTANTIAL EVIDENCE

       CFA does not question Commerce's revised finding that, "NTSF sold the toll-produced


fish meal and fish oil during the last three months of the POR and did not sell the fish


head/bone," as Commerce had initially found in its final determination. Remand Results 6; see


also Final Decision Memo at 53 (declining to grant a byproduct offset for fish oil and fish meal


because Commerce found NTSF sold its fish head and bone to a third party processor that


produced downstream products (i.e., fish oil and fish meal) for its own account). Nor does CFA


question that the record supports the basis for Commerce's finding, which is that NTSF's sales


records indicate that NTSF transferred fish head and bone to an unaffiliated toller for further


processing and "retained ownership of the input (head and bone) and the downstream products


(fish meal and fish oil).") Remand Results 5.




                                                 4
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 8 of 27
                                                      NON-CONFIDENTIAL VERSION

       Instead, CFA argues that Commerce erred in granting NTSF a byproduct offset for fish


oil and fish meal sold during the POR because it claims NTSF did not reconcile the quantities of


fish head and bone byproducts used by the unaffiliated toller to produce fish meal and fish oil


byproducts with the quantity of the downstream byproducts sold during the POR. See CFA


Cmts. Opp'n 3-4. However, Commerce correctly found that NTSF reported the quantity of


fish oil and fish meal produced and sold during the POR. See Remand Results 10-11.


Accordingly, for the reasons discussed in greater detail below, Commerce's conclusion that


NTSF substantiated the quantities of fish meal and fish oil produced and sold during the POR is


supported by substantial evidence.


               1.      Commerce's Practice Does Not Require A Complete Reconciliation of
                       Head and Bone Inputs to Fish Meal and Oil Outputs

       CFA misrepresents Commerce's byproduct offset practice by implying that-where, as


here, the byproducts sold result from further processing (i.e., fish head and bone trimmings are


further processed into fish meal and oil)-Commerce requires a complete reconciliation of the


quantities of the input byproduct (i.e., head and bone) to output byproduct (i.e., fish meal and


oil). CFA Cmts. Opp'n 3-4. The determinations cited by CFA do not support CFA's


characterization of Commerce's practice. Rather, the determinations cited by CFA reflect that


                                                 5
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21     Page 9 of 27
                                                       NON-CONFIDENTIAL VERSION

Commerce's practice is simply to require that a respondent: (1) provide and substantiate the


quantity of byproducts generated from the production of subject merchandise during the POR;


and (2) demonstrate that the byproduct has commercial value. See, e.g., Wooden Bedroom


Furniture from the People's Republic of China, 73 Fed. Reg. 49,162 (Dep't Commerce Aug. 20,


2008) (final results of antidumping duty administrative review and new shipper review), and


accompanying Issues and Decision Memorandum for the Final Results of Antidumping Duty


Administrative Review and New Shipper Review of Wooden Bedroom Furniture from the


People's Republic of China at 70-71, A-570-890, (Aug. 11, 2008), available at


https://enforcement.trade.gov/frn/summary/prc/£8-19303-1.pdf (last visited June 11, 2021)


('Wooden Bedroom Furniture from PRC IDM") (stating that a respondent "must first provide


and substantiate the quantity of by-product it produced from subject merchandise during the


POR"), Polyethylene Terephthalate Film, Sheet, and Strip from the People's Republic of China, 78


Fed. Reg. 35,245 (Dep't Commerce June 12, 2013) (final results of antidumping duty


administrative review; 2010-2011), and accompanying Issues and Decision Memorandum for


the Final Results of the 2010 -2011 Administrative Review at 34, A-570-924, Gune 5, 2013),


available at https://enforcement.trade.gov/frn/summary/prc/2013-13985-1.pdf (last visited June



                                                  6
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21     Page 10 of 27
                                                       NON-CONFIDENTIAL VERSION

11, 2021) ("PET Film from the PRC IDM") (stating that a respondent must substantiate the


quantity of byproducts generated from production of subject merchandise and denying a


byproduct offset where the respondent in question failed to substantiate the production


quantities of byproducts generated during the POR).


       Contrary to CFA's unsupported claims, Commerce does not have a specific methodology


for verifying the quantities of byproducts reported by a respondent. At times, Commerce may


inquire further or require adjustments to ensure that the claimed byproduct offset does not


exceed the amount of byproduct actually generated during production. See, e.g., Mid Continent


Nail Corp. v. United States, 34 CIT 498, 511 (2010) (Commerce declined to include sale of


certain materials as an offset because it found at verification that the respondent included the sale


of materials unrelated to production as a byproduct offset), PET Film from the PRC IDM at


30-35 (declining to grant a byproduct offset where the respondent could only report the


quantities of byproducts sold, but not quantities byproduct generated in production because the


respondent did not record quantities at the time of production in the normal course of business).


In other words, what level of further inquiry or supporting documentation, if any, Commerce


may require, depends upon the facts of the case and is soundly within Commerce's discretion.



                                                  7
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 11 of 27
                                                      NON-CONFIDENTIAL VERSION

Thus, Commerce's practice is merely to require a respondent to report the quantities of


byproducts produced during the POR.


       The record reflects that Commerce had ample basis to credit NTSF's reported byproduct


quantities over NTSF's speculation that the reported quantities could be inaccurate. The record


likewise supports Commerce's observation that it did not request that NTSF reconcile fish head


and bone transfers from NTSF to its unaffiliated toller for the last three months of the POR.


Remand Results 11.


       CFA mischaracterizes language in the Department's questionnaires to claim Commerce


did request a reconciliation of the quantities of fish head and bone byproduct inputs to quantities


of fish meal and oil byproduct outputs. CFA Cmts .. Opp' n 4-6. First, CFA highlights language


pertaining to disposition of byproducts or co-products that are reintroduced into production. Id.


at 5 (quoting Letter from Paul Walker, Program Manager, AD/CVD Operations, Office V, re:


"Antidumping Duty Non-Market Economy Qyestionnaire," PD 58, at D-10 (Nov. 21, 2017)


("AD Qyestionnaire"). It is uncontroverted that NTSF did not reintroduce fish oil or fish meal


byproducts into its production of frozen fish fillets. Therefore, the quoted language is


inapplicable to NTSF. Rather, in accordance with Commerce's practice, Commerce's



                                                 8
       Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21     Page 12 of 27
                                                      NON-CONFIDENTIAL VERSION

questionnaire required that NTSF provide production records demonstrating production of each


byproduct during one month of the POR and evidence of sales and evidence of payment of the


sale for the largest month of sales. AD Qµestionnaire at D-9-10. Second, CFA distorts


language in Appendix V of the AD Qµestionnaire requiring NTSF to reconcile the production


and sales quantities to its accounting system-which NTSF did-to claim the questionnaire


requires a reconciliation of fish head and bone production to fish oil and meal production. CFA


Cmts. Opp'n 5. Therefore, Commerce's finding that NTSF provided all requested


documentation-and that Commerce did not require a separate reconciliation of head and bone


transfers for the last three months of the POR-are supported by the record.


       As discussed in further detail below, the record thoroughly supports Commerce's


conclusion that NTSF reported the production quantities of fish head and bone byproduct


generated during the POR and the portion transferred to an unaffiliated toller for processing into


fish meal and oil during the POR. See Remand Results 10-11. In other words, NTSF reported


both the quantities of fish head and bone generated in its production of subject merchandise and


the quantities of fish meal and oil produced by its unaffiliated toller. Letter from Trade Pacific


PLLC, "Section D Resp. and Section D Appx. Resp." at Ex. D-13, CD 92-95 Gan. 18, 2018)



                                                 9
        Case 1:19-cv-00063-JCG Document 89                 Filed 06/11/21      Page 13 of 27
                                                         NON-CONFIDENTIAL VERSION

("NTSF Sec. D Resp.") (reporting the monthly quantities of head and bone sent by NTSF to its


unaffiliated toiler for processing and the quantities of fish oil and fish meal, respectively,


processed by the toiler and sold by NTSF). Moreover, CFA points to no record evidence to


support its speculation that NTSF's toiler could have "mixed-in" fish waste from other sources in


the reported quantities of fish oil and meal produced or that NTSF could have sold fish oil and


meal produced entirely from another's company's fish head and bone. See CFA Cmts. Opp'n 8.


Neither the information requested ion Commerce's questionnaires nor Commerce's practice


detracts from Commerce's determination that NTSF substantiated the quantities of fish oil and


meal produced and sold during the POR.


                2.      Commerce's Conclusion That NTSF Reliably Reported the Qyantities of
                        Fish Oil and Fish Meal Byproducts Produced and Sold During the
                        Period of Review is Supported by Substantial Evidence

        The record likewise supports Commerce's conclusion that NTSF reported the production


quantities of fish head and bone byproduct generated during the POR and the portion


transferred to an unaffiliated toller for processing into fish meal and oil during the POR. See


Remand Results 10-11. Specifically, NTSF reported the quantities of head and bone output for


processing during the months May through July in which it reported sales of fish oil and fish




                                                   10
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21      Page 14 of 27
                                                        NON-CONFIDENTIAL VERSION

meal. See NTSF Sec. D Resp. at Ex. D-13 (reporting [                ] kilograms ("kg") of fish head


and bone output by NTSF and sent to its unaffiliated toller for processing during the months


May through July; and reporting [             ] and [          ] kgs, respectively, of fish oil and


fish meal production and sale during the same period). The record equally supports Commerce's


finding that NTSF reconciled it sales of byproducts with the byproducts reported in its factors of


production ("FOP") database. See Letter from Trade Pacific PLLC, "NTSF's Resp. to the


Department's Supplemental Sections C and D Qyestionnaire" at CD-42-43, Ex. CD-44, CD


179-197 (May 15, 2018) ("NTSF Supp. CD Resp.") (containing a reconciliation the quantities


and values ofNTSF's sales of byproducts to its sales, ledger, trial balance, and audited financial


statements).



       CFA cannot argue that NTSF did not report the quantities of fish head and bone


generated in production or the quantities transferred to its unaffiliated toller for processing.


Instead of highlighting evidence undermining the reported quantities of byproducts produced


and sold by NTSF, CFA speculates that those reported quantities must be inaccurate. See CFA


Cmts. Opp'n 6-10. NTSF addresses each unfounded hypothesis in greater below.




                                                  11
       Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21     Page 15 of 27
                                                      NON-CONFIDENTIAL VERSION

       First, CFA speculates that the quantities of fish head and bone byproducts reported by


NTSF cannot be accurate because there is a miniscule observed difference of between the total


fish head and bone NTSF reported generating during the POR and that it reported selling as a


byproduct or transferring for further processing. CFA Cmts. Opp'n 7. But, neither hypothesis


undermines Commerce's finding that NTSF reported the quantities of fish head and bone inputs


and the quantities of fish meal and oil outputs produced and sold for each month of the POR.


Remand Results 11; see also NTSF Sec. D. Resp. at Ex. D-13 (reporting the monthly quantities


of head and bone sent by NTSF to its unaffiliated toller processing and the quantities of fish oil


and fish meal, respectively, generated by the toll processor and sold by NTSF).


       Commerce reasonably discounted the significance of the observed difference of 0.036


percent between the total fish head and bone generated and the sum of: (1) the quantity of fish


head and bone NTSF reported selling during the months August through April; and (2) the


quantity of fish head and bone NTSF reported transferring to its unaffiliated toller during the


months May through July. Remand Results 11. CFA speculates that this observed difference


may be greater than Commerce states because Commerce lacks a complete reconciliation of fish


head and bone byproduct inputs and fish meal and oil byproduct outputs to verify the magnitude



                                                12
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 16 of 27
                                                      NON-CONFIDENTIAL VERSION

of the difference. CFA Cmts. Opp'n 7. But CFA points to no concrete record evidence that


calls into question the accuracy ofNTSF's reported quantities of fish head and bone and fish


meal and oil produced and sold. Therefore, Commerce's evaluation of the record evidence that


the observed difference was too small to undermine the accuracy ofNTSF's reported byproduct


production and sales quantities is supported by substantial evidence.


       Second, CFA speculates that NTSF's reported production quantities of fish meal and fish


oil generated by its unaffiliated toller from fish head and bone supplied by NTSF cannot be


accurate because the unaffiliated toller produced fish oil for entities other than NTSF. Id. at 8-


10. CFA points to no record evidence to support its theory that NTSF's toll processor could


have "mixed-in" fish waste from other sources in the reported quantities of fish oil and meal


produced or that NTSF could have sold fish oil and meal produced entirely from another's


company's fish head and bone. Id. at 8. The fact that an unaffiliated producer of fish oil and


meal would have many clients is not surprising. Nor does the fact that NTSF accounted for a


[                                        ] production of fish meal and oil during the months


May through July indicate that the produced quantity reported by NTSF is unreliable. As


Commerce observed, the fact that the input quantities of fish head and bone and output



                                                13
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 17 of 27
                                                       NON-CONFIDENTIAL VERSION

quantities of fish meal and oil are not reconciled is the result of Commerce's decision not to


request a reconciliation, see Remand Results 11, not because the quantities reported by NTSF are


inaccurate. The mere possibility of inaccuracy-clearly discounted by Commerce because it did


not request such a reconciliation-does not render Commerce's determination that NTSF


accurately reported the quantities of byproducts produced unsupported by substantial evidence.


       Next, CFA highlights the [                        ] of the ratio of fish head and bone to


fish oil and fish meal output derived by CFA from the monthly quantities reported by NTSF's


unaffiliated toiler to argue that the reported monthly production quantities are not credible.


CFA Cmts. Opp'n 10. Commerce considered CFA's observation, and declined to discount


NTSF's reporting without other evidence indicating the ratios are anomalous. Remand Results


12. As Commerce correctly observed, NTSF reported in its tolling contract the output


specifications the toiler should be following. Id. (citing NTSF Supp. CD Resp. Ex 47).


Specifically, NTSF's contract with its toiler requires precise standards to be met in the


production of the fish oil processed from the fish head and bone provided. NTSF Supp. CD


Resp. Ex 47 (specifying that fish oil must have a [


                               ] and that fish meal must have a [



                                                 14
        Case 1:19-cv-00063-JCG Document 89                    Filed 06/11/21      Page 18 of 27
                                                           NON-CONFIDENTIAL VERSION

                                                                                                      ]).


CFA points to no record evidence that indicates the ratio of fish head and bone input to fish


meal and oil output should [                      ] from month to month where the aforementioned


values are strictly controlled or that otherwise detracts from Commerce's conclusion that CFA's


observations about the accuracy of the monthly generation ratios reported by NTSF are


speculative. Remand Results 12. Moreover, given that NTSF only reported production data for


fish oil through its unaffiliated toller for three consecutive months during the POR, the apparent


[            ] of the usage ratio alone over a relatively short period occurring in the same season


does not render Commerce's weighing of this evidence unreasonable. 1


        Finally, CFA claims that the reported quantities of fish oil produced by NTSF during the


POR are not credible because the unaffiliated toller's records show it generated [


        ] fish meal and oil from inputs coming from NTSF than input material coming from


other sources. CFA Cmts. Opp'n 9. Commerce reasonably determined that comparing these




        1
            As CFA acknowledges, see CFA Cmts. Opp'n 9, the usage ratio derived by CFA from NTSF's
reported fish head and bone input and the unaffiliated toller's fish oil and meal output data was [
        ] across the three months of fish oil and meal production.


                                                    15
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 19 of 27
                                                       NON-CONFIDENTIAL VERSION

ratios across customers is of very little probative value where Commerce lacks information to


compare the specifications for the fish meal and oil processed for NTSF versus that processed for


other customers. Remand Results 12. CFA dismisses Commerce's reasonable weighing of the


evidence by claiming that Commerce did request input and output specifications for byproducts


processed by the unaffiliated toller for customers other than NTSF. CFA Cmts. Opp'n 10. But,


CFA highlights nowhere in the record where Commerce requested input/output ratios from


NTSF's unaffiliated toller on a customer-specific basis or that required NTSF to report the


specifications of its unaffiliated toller's other customers. Instead, CFA grounds its claim in an


expansive-and unsupported-reading of the need to "substantiate" the quantities of byproducts


produced that is not reflective of Commerce's actual practice. See id. (citing CFA's


mischaracterization of Commerce's practice, which CFA incorrectly claims requires a complete


reconciliation of byproduct input quantities produced with further processed byproduct output


quantities).


        In sum, CFA highlights no reliable record information demonstrating that the monthly


quantities of fish head and bone inputs generated by NTSF or the monthly quantities of fish


meal or oil processed from those inputs by the unaffiliated toller were anomalous. Therefore,



                                                 16
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21     Page 20 of 27
                                                       NON-CONFIDENTIAL VERSION

Commerce's determination to grant NTSF a byproduct offset based on its conclusion that


NTSF's reported byproduct production quantities were reliable is supported by substantial


evidence.


       B.      COMMERCE'S SELECTION OF INDONESIAN IMPORT DATA TO
               VALUE NTSF'S FISH OIL AND FISH MEAL BYPRODUCTS IS
               SUPPORTED BY SUBSTANTIAL EVIDENCE

       Commerce determined that Indonesian import data published by GTA represents the


best available information to value NTSF's fish oil and fish meal byproducts because the GTA


data is: (1) publicly available; (2) more representative of a broad market average; and (3) more


specific as to protein content for the fish meal byproduct. Remand Results 14-15. Specifically,


Commerce used Indonesian import data from subheading 2301.20.20 (which covers "Flours,


meals and pellets, of fish, with a protein content of 60% or more by weight") to value fish meal


and 1504.20.90 (which covers "Fats and oils and their fractions, of fish, other than liver oils:


Other") to value fish oil. Memorandum to The File, re: "Antidumping Duty Administrative


Review of Frozen Fish Fillets from Vietnam: Final Remand Margin Calculation for NTSF


Seafoods Joint Stock Company" at Attach. 1, Rem. PD 9 (Mar. 23, 2021). Commerce further




                                                 17
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 21 of 27
                                                       NON-CONFIDENTIAL VERSION

noted that it has relied on the same import data to value these byproducts in the past five


segments of this proceeding. Remand Results 15.


       CFA highlights evidence it claims demonstrates the superior specificity of the Indonesian


price quotes placed on the record by CFA relative to Indonesian import data. CFA Cmts.


Opp'n 10-13. As an initial matter, even if the Indonesian price quotes were more species-


specific, Commerce's selection of the GTA data over the price quotes would still be supported by


substantial evidence because the GTA data is publicly available-unlike the price quotes solicited


by CFA solely for the purposes of this proceeding-and more representative of a broad market


average. See Remand Results 14-15. While CFA claims that the Indonesian price quotes reflect


"a broad Indonesian-market average" since they were collected from a number of sources, see


CFA Cmts. Opp'n at 13, the pricing data collected from an unspecified number of sellers of


pangasius byproducts in Indonesia cannot possibly be as broadly reflective as country-wide


import data. See Letter from Cassidy Levy Kent (USA) LLP, re: "Certain Frozen Fish Fillets


from the Socialist Republic of Vietnam: Petitioners' Submission of Proposed Factor Values," at


Exs. I-8A, I-8B, PD 327 (Mar. 22, 2018) ("CFA SV Submission") (containing pricing gathered


by a single consultant from sellers of pangasius byproducts in various regions oflndonesia).



                                                 18
        Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21     Page 22 of 27
                                                      NON-CONFIDENTIAL VERSION

Moreover, whereas the price quote data may be publicly available in that it was filed as public


information on the record of this proceeding, the price quotes were gathered by a consultant


hired by CFA for purposes of this proceeding and not made available in any publication. See,


e.g., id. (pp. 1-2, 111-2) (containing an affidavit from the Indonesian law firm Frans &


Associates Law Office "engaged by Cassidy Levy Kent (USA) LLP ... to obtain information


regarding the production and sale of pangasius byproducts in Indonesia and stating that the


consultant "searched for sellers of pangasius byproducts in Indonesia" to obtain the attached sales


price list). Therefore, even if CFA's specificity concerns had merit, the record supports


Commerce's selection oflndonesian import data because it better represents a broad market


average and comes from publicly available national statistics unlike CFA's privately obtained


price quotes.


       Even if Commerce's other SV selection criteria were insufficient to outweigh the


specificity arguments made by CFA, Commerce reasonably determined that the species-


specificity concerns highlighted by CFA are not significant enough for byproduct outputs to


overcome other concerns regarding the price quotes on the record. See Remand Results 14-15.


CFA emphasizes record evidence of the high costs of importing pangasius products to argue that



                                                19
        Case 1:19-cv-00063-JCG Document 89                Filed 06/11/21    Page 23 of 27
                                                         NON-CONFIDENTIAL VERSION

the import data must not reflect species-specific byproduct pricing. CFA Cmts. Opp'n 11.


However, high costs of importation do not demonstrate byproducts are not imported.


Commerce considered this evidence and reasonably concluded that the fact that the specific


HTS subheadings identify the byproducts in question outweighs the evidence offered by CFA


that, at most, tends to show some barriers to international trade. See Remand Results 15


(finding "it is beyond dispute that fish meal and fish oil are by-products and they are traded


internationally given that they appear in the GTA data").


       Next, CFA highlights evidence that it claims undermines the species-specificity of the


GTA data used by Commerce to value fish meal and oil byproducts. CFA Cmts. Opp'n 12.


While CFA claims Commerce found its species-specificity arguments lacked merit, see id.,


Commerce acknowledged that the GTA data are not species specific. See Remand Results 15.


Commerce nonetheless found other specificity concerns to outweigh CFA's species-specificity


points. Id. Specifically, Commerce found that the GTA import data as to fish meal is more


specific as to protein content for fish feed. Id.


        More generally, Commerce did not find that the species-specificity evidence highlighted


by CFA is irrelevant. Rather, Commerce found that other specificity concerns-along with



                                                    20
        Case 1:19-cv-00063-JCG Document 89                 Filed 06/11/21      Page 24 of 27
                                                         NON-CONFIDENTIAL VERSION

broad market average and public availability concerns-outweighed species-specificity concerns.


Id While CFA highlights record evidence that fish oil from some species of fish may be


preferred or sell at higher prices than other species, see CFA Cmts Opp'n 12 (citing evidence that


it claims shows that fish oil derived from marine species of fish sell at higher prices relative to


freshwater fish), the evidence does not show species-specificity is the primary or determining


factor in the pricing of fish meal or oil or that otherwise renders unreasonable Commerce's


consideration of other SV selection (i.e., broad market average and public availability) to


outweigh species-specificity.


        For these reasons, Commerce's selection oflndonesian import data to value NTSF's fish


oil and meal byproducts is supported by substantial evidence.




                                                  21
       Case 1:19-cv-00063-JCG Document 89               Filed 06/11/21    Page 25 of 27
                                                     NON-CONFIDENTIAL VERSION

III.   CONCLUSION

       For these reasons, the following Commerce determinations in the Remand Results comply


with the Court's remand instructions and are supported by substantial evidence: (1) to grant


NTSF a byproduct offset for fish oil and fish meal sold during the POR; and (2) to calculate the


SV ofNTSF's fish oil and fish meal byproducts based on Indonesian import data. Therefore,


Plaintiffs respectfully request that the Court sustain Commerce's Remand Results.


                                            Respectfully submitted,
                                             /s/ Jonathan M. Freed
                                            Robert G. Gosselink
                                            Jonathan M. Freed
                                            Kenneth N. Hammer

                                            TRADE PACIFIC PLLC
                                            700 Pennsylvania Avenue, SE
                                            Suite 500
                                            Washington, DC 20003
                                            (202) 223-3760

                                            Counsel to Plaintiffs
                                             NTSF Seafoods Joint Stock Company and Vinh
                                             01tang Fisheries Corporation




                                               22
       Case 1:19-cv-00063-JCG Document 89             Filed 06/11/21     Page 26 of 27



              UNITED STATES COURT OF INTERNATIONAL TRADE

NTSF SEAFOODS JOINT STOCK COMPANY
and VINH QUANG FISHERIES
CORPORATION,
                                                           Before: Jennifer Choe-Groves,
                                     Plaintiffs,
                                                                    Judge

                      v.
                                                           Ct. No. 19-00063
UNITED STATES,

                                     Defendant,

       and,

CATFISH FARMERS OF AMERICA, ET AL.,

                                     Defendant-
                                     Intervenors.


                           CERTIFICATE OF COMPLIANCE

       The undersigned counsel at Trade Pacific PLLC hereby certifies that the Plaintiffs'


Response to Comments in Opposition to Remand Redetermination ofDefendant-Intervenors


Catfish Farmers of America et al., dated June 11, 2021, complies with the word-count limitation


described in the Standard Chambers Procedures. The memorandum oflaw contains 4,552


words, according to the word-count function of the word-processing software used to prepare


the memorandum.
Case 1:19-cv-00063-JCG Document 89     Filed 06/11/21    Page 27 of 27



                           Respectfully submitted,
                            Isl Jonathan M. Freed
                           Jonathan M. Freed
                           TRADE PACIFIC PLLC
                           700 Pennsylvania Avenue, SE
                           Suite 500
                           Washington, DC 20003
                           (202) 223-3760
                           Counsel to Plaintiffs
                           NTSF Seafoods Joint Stock Company and Vinh
                           Qyang Fisheries Corporation
Date: June 11, 2021




                              2
